Citation Nr: 1035189	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Washington, DC.

The Veteran testified before the undersigned at an August 2008 
hearing at the Board's offices in Washington, DC.  A transcript 
of the hearing is of record and has been reviewed.

This case was brought before the Board in January 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include providing the Veteran with 
a VA examination with regard to the claims at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the aforementioned issues 
were remanded in January 2009 with instructions to the AOJ to 
provide the Veteran with a VA examination to determine the 
etiology of his skin disorders.

While the Veteran was provided with a VA examination in April 
2009, the examiner failed to provide the opinion requested by the 
Board with regard to the etiology of any diagnosed skin disorder 
from which the Veteran is currently suffering.  The Board notes 
that the examiner stated that the claims file was reviewed, 
however there are no references in the examination report as to 
any of the skin disorders noted in the service treatment records 
and the examiner was unable to state whether the Veteran's 
currently diagnosed folliculitis is related to his military 
service without resorting to speculation.  As such, the Board 
finds the opinion to be inadequate in that it fails to address 
the question asked by the Board.  The Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

The Board notes that the Veteran was previously denied service 
connection for dermatitis, acne, and pseudofolliculitis due to 
the lack of evidence that demonstrated a chronic disability of 
the skin that was incurred in or aggravated by service.

The Board notes, initially, that the Veteran's entrance 
examination is not available for review.  However, the service 
treatment records indicate that the Veteran was diagnosed with 
nummular dermatitis and folliculitis in May 1999, two weeks after 
he began active duty.  In the May 1999 service treatment report 
it was noted that the Veteran had a rash on his chest and neck 
and infected follicles on both legs.  The December 2004 
separation examination reports notes that the Veteran complained 
of acne on his back legs, and face.  The examiner noted that the 
Veteran had an acneform eruption on his trunk and inner thighs 
and diagnosed the Veteran with acne.  On the accompanying report 
of medical history the Veteran noted that he had acne on his 
face, back, and inner thigh, as well as in-grown facial hairs.  

As previously noted the Veteran was afforded a VA examination in 
April 2009.  At that examination the examiner noted that the 
Veteran had diffuse, scattered, indolent, papules present in the 
beard area and that over the trunk and extremities, the patient 
has an inflammatory, somewhat pustular, widespread (covering the 
arms, back, chest, abdomen, buttocks, and legs) folliculitis.  
The examiner stated that the Veteran appeared to suffer from a 
follicular inflammatory disorder.  As noted above, the examiner 
opined that it would be speculative at best to relate the 
Veteran's folliculitis to his military service, although he noted 
the facial pseudofolliculitis barbae may be due to military 
service.  

The Board finds that a new VA examination is required to 
determine the etiology of all of the Veteran's diagnosed skin 
disorders, as was requested in the previous remand.  In this 
regard, the examiner should determine the type of skin disorder 
that affects the Veteran's face as well as the skin disorder(s) 
that is affecting the rest of his body.  After providing specific 
diagnoses for the Veteran's skin disorders, the examiner should 
determine whether the Veteran's current skin disorders are 
related to the skin disorders the Veteran suffered from while in 
service, including nummular dermatitis, folliculitis, and acne 
that covered his face, neck, back, chest, and legs.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of all of the Veteran's 
diagnosed skin disorders.  Specifically, 
the examiner should note whether the skin 
disorder that affects his face is the same 
disorder that affects the rest of his 
body.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  

The examiner should specifically identify 
all currently present skin conditions and 
state where each is located.  With respect 
to each currently present skin condition, 
the examiner should provide an objective 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that Veteran's the 
skin condition is related to any disease 
or injury in service.  

Specifically the examiner should address 
whether the Veteran's current skin 
disorders are related to the nummular 
dermatitis, folliculitis, and acne that 
the Veteran suffered while on active duty.  

The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was reviewed.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


